


114 S1203 : 21st Century Veterans Benefits Delivery and Other Improvements Act
U.S. Senate
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS1st Session
S. 1203
IN THE HOUSE OF REPRESENTATIVES

November 16, 2015
Referred to the Committee on Veterans' Affairs, and in addition to the Committees on Armed Services, Education and the Workforce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT
To amend title 38, United States Code, to improve the furnishing of health care to veterans by the Department of Veterans Affairs, to improve the processing by the Department of claims for disability compensation, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the 21st Century Veterans Benefits Delivery and Other Improvements Act.  (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
TITLE I—Health care matters
Subtitle A—Expansion and improvement of health care benefits
Sec. 101. Improved access to appropriate immunizations for veterans.
Sec. 102. Expansion of provision of chiropractic care and services to veterans.
Subtitle B—Health care administration
Sec. 111. Expansion of availability of prosthetic and orthotic care for veterans.
Sec. 112. Reports on public access to Department of Veterans Affairs research.
Sec. 113. Revival of Intermediate Care Technician Pilot Program of Department of Veterans Affairs.
Sec. 114. Transfer of health care provider credentialing data from Secretary of Defense to Secretary of Veterans Affairs.
Subtitle C—Improvement of medical workforce
Sec. 121. Inclusion of mental health professionals in education and training program for health personnel of the Department of Veterans Affairs.
Sec. 122. Expansion of qualifications for licensed mental health counselors of the Department of Veterans Affairs to include doctoral degrees.
Sec. 123. Report on medical workforce of the Department of Veterans Affairs.
TITLE II—Compensation and other benefits matters
Subtitle A—Benefits claims submission
Sec. 201. Participation of veterans service organizations in Transition Assistance Program.
Sec. 202. Requirement that Secretary of Veterans Affairs publish the average time required to adjudicate timely and untimely appeals.
Sec. 203. Determination of manner of appearance for hearings before Board of Veterans' Appeals.
Subtitle B—Practices of regional offices relating to benefits claims
Sec. 211. Comptroller General review of claims processing performance of regional offices of Veterans Benefits Administration.
Sec. 212. Inclusion in annual budget submission of information on capacity of Veterans Benefits Administration to process benefits claims.
Sec. 213. Report on staffing levels at regional offices of Department of Veterans Affairs after transition to National Work Queue.
Sec. 214. Annual report on progress in implementing Veterans Benefits Management System.
Sec. 215. Report on plans of Secretary of Veterans Affairs to reduce inventory of non-rating workload.
Sec. 216. Sense of Congress on increased transparency relating to claims for benefits and appeals of decisions relating to benefits in Monday Morning Workload Report.
Subtitle C—Other benefits matters
Sec. 221. Modification of pilot program for use of contract physicians for disability examinations.
Sec. 222. Development of procedures to increase cooperation with National Guard Bureau.
Sec. 223. Review of determination of certain service in Philippines during World War II.
Sec. 224. Sense of Congress on submittal of information relating to claims for disabilities incurred or aggravated by military sexual trauma.
TITLE III—Education matters
Sec. 301. Retention of entitlement to educational assistance during certain additional periods of active duty.
Sec. 302. Reports on progress of students receiving Post-9/11 Educational Assistance.
Sec. 303. Secretary of Defense report on level of education attained by those who transfer entitlement to Post-9/11 educational assistance.
Sec. 304. Reports on educational levels attained by certain members of the Armed Forces at time of separation from the Armed Forces.
TITLE IV—Employment and transition matters
Sec. 401. Required coordination between Directors for Veterans' Employment and Training with State departments of labor and veterans affairs.
Sec. 402. Report on job fairs attended by one-stop career center employees at which such employees encounter veterans.
Sec. 403. Review of challenges faced by employers seeking to hire veterans and sharing of information among Federal agencies that serve veterans.
Sec. 404. Review of Transition GPS Program Core Curriculum.
Sec. 405. Modification of requirement for provision of preseparation counseling.
TITLE V—Veteran small business matters
Sec. 501. Modification of treatment under contracting goals and preferences of Department of Veterans Affairs for small businesses owned by veterans of small businesses after death of disabled veteran owners.
Sec. 502. Treatment of businesses after deaths of servicemember-owners for purposes of Department of Veterans Affairs contracting goals and preferences.
TITLE VI—Burial matters
Sec. 601. Department of Veterans Affairs study on matters relating to burial of unclaimed remains of veterans in national cemeteries.
TITLE VII—Other matters
Sec. 701. Honoring as veterans certain persons who performed service in the reserve components of the Armed Forces.
Sec. 702. Report on Laotian military support of Armed Forces of the United States during Vietnam War.
Sec. 703. Restoration of prior reporting fee multipliers. 
IHealth care matters 
AExpansion and improvement of health care benefits 
101.Improved access to appropriate immunizations for veterans 
(a)Inclusion of recommended adult immunizations as medical services 
(1)Covered benefitSubparagraph (F) of section 1701(9) of title 38, United States Code, is amended to read as follows:  (F)immunizations against infectious diseases, including each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule;. 
(2)Recommended adult immunization schedule definedSection 1701 of such title is amended by adding after paragraph (9) the following new paragraph:  (10)The term recommended adult immunization schedule means the schedule established (and periodically reviewed and, as appropriate, revised) by the Advisory Committee on Immunization Practices established by the Secretary of Health and Human Services and delegated to the Centers for Disease Control and Prevention.. 
(b)Inclusion of recommended adult immunizations in annual reportSection 1704(1)(A) of such title is amended— (1)in clause (i), by striking and at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and  (3)by inserting after clause (ii) the following new clause: 
 
(iii)to provide veterans each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule..  (c)Report to Congress (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the development and implementation by the Department of Veterans Affairs of quality measures and metrics, including targets for compliance, to ensure that veterans receiving medical services under chapter 17 of title 38, United States Code, receive each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule. 
(2)Recommended adult immunization schedule definedIn this subsection, the term recommended adult immunization schedule has the meaning given that term in section 1701(10) of title 38, United States Code, as added by subsection (a)(2).  102.Expansion of provision of chiropractic care and services to veterans (a)Program for provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135; 115 Stat. 2459; 38 U.S.C. 1710 note) is amended— 
(1)by inserting (1) before The program; and  (2)by adding at the end the following new paragraph: 
 
(2)The program shall be carried out at not fewer than two medical centers or clinics in each Veterans Integrated Service Network by not later than two years after the date of the enactment of the 21st Century Veterans Benefits Delivery and Other Improvements Act, and at not fewer than 50 percent of all medical centers in each Veterans Integrated Service Network by not later than three years after such date of enactment..  (b)Expanded chiropractor services available to veterans (1)Medical servicesParagraph (6) of section 1701 of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(H)Chiropractic services..  (2)Rehabilitative servicesParagraph (8) of such section is amended by inserting chiropractic, after counseling,. 
(3)Preventive health servicesParagraph (9) of such section is amended— (A)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and 
(B)by inserting after subparagraph (E) the following new subparagraph (F):  (F)periodic and preventive chiropractic examinations and services;. 
BHealth care administration 
111.Expansion of availability of prosthetic and orthotic care for veterans 
(a)Establishment or expansion of advanced degree programs To expand availability of provision of careThe Secretary of Veterans Affairs shall work with institutions of higher education to develop partnerships for the establishment or expansion of programs of advanced degrees in prosthetics and orthotics in order to improve and enhance the availability of high quality prosthetic and orthotic care for veterans.  (b)ReportNot later than one year after the effective date specified in subsection (d), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth a plan for carrying out subsection (a). The Secretary shall develop the plan in consultation with veterans service organizations, institutions of higher education with accredited degree programs in prosthetics and orthotics, and representatives of the prosthetics and orthotics field. 
(c)Funding 
(1)Authorization of appropriationsThere is hereby authorized to be appropriated for fiscal year 2017 for the Department of Veterans Affairs, $5,000,000 to carry out this section.  (2)AvailabilityThe amount authorized to be appropriated by paragraph (1) shall remain available for expenditure until September 30, 2019. 
(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.  112.Reports on public access to Department of Veterans Affairs research (a)In generalNot later than 180 days after the date of the enactment of this Act and not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on increasing public access to scientific publications and digital data from research funded by the Department of Veterans Affairs. 
(b)ContentsThe report submitted under subsection (a) shall include the following: (1)Identification of where on the Internet website of the Department the public will be able to access results of research funded by the Department or be referred to other sources to access the results of research funded by the Department. 
(2)A description of the progress made by the Department in meeting public access requirements set forth in the Federal Register notice entitled Policy and Implementation Plan for Public Access to Scientific Publications and Digital Data from Research Funded by the Department of Veterans Affairs (80 Fed. Reg. 60751), including the following: (A)Compliance of Department investigators with requirements relating to ensuring that research funded by the Department is accessible by the public. 
(B)Ensuring data management plans of the Department include provisions for long-term preservation of the scientific data resulting from research funded by the Department.  (3)An explanation of the factors used to evaluate the merit of data management plans of research funded by the Veterans Health Administration. 
(4)An explanation of the process of the Department in effect that enables stakeholders to petition a change to the embargo period for a specific field and the factors considered during such process.  113.Revival of Intermediate Care Technician Pilot Program of Department of Veterans Affairs (a)RevivalThe Secretary of Veterans Affairs shall revive the Intermediate Care Technician Pilot Program of the Department of Veterans Affairs that was carried out by the Secretary between January 2013 and February 2014. 
(b)Technicians 
(1)SelectionThe Secretary shall select not less than 72 intermediate care technicians to participate in the pilot program.  (2)Facilities (A)In generalAny intermediate care technician hired pursuant to paragraph (1) may be assigned to a medical facility of the Department as determined by the Secretary for purposes of this section. 
(B)PriorityIn assigning intermediate care technicians under subparagraph (A), the Secretary shall give priority to facilities at which veterans have the longest wait times for appointments for the receipt of hospital care or medical services from the Department, as determined by the Secretary for purposes of this section.  (c)TerminationThe Secretary shall carry out the pilot program under subsection (a) during the three-year period beginning on the effective date specified in subsection (e). 
(d)Hospital care and medical services definedIn this section, the terms hospital care and medical services have the meanings given such terms in section 1701 of title 38, United States Code.  (e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act. 
114.Transfer of health care provider credentialing data from Secretary of Defense to Secretary of Veterans Affairs 
(a)In generalIn a case in which the Secretary of Veterans Affairs hires a covered health care provider, the Secretary of Defense shall, after receiving a request from the Secretary of Veterans Affairs for the credentialing data of the Secretary of Defense relating to such health care provider, transfer to the Secretary of Veterans Affairs such credentialing data.  (b)Covered health care providersFor purposes of this section, a covered provider is a health care provider who— 
(1)is or was employed by the Secretary of Defense;  (2)provides or provided health care related services as part of such employment; and 
(3)was credentialed by the Secretary of Defense.  (c)Policies and regulationsThe Secretary of Veterans Affairs and the Secretary of Defense shall establish such policies and promulgate such regulations as may be necessary to carry out this section. 
(d)Credentialing definedIn this section, the term credentialing means the systematic process of screening and evaluating qualifications and other credentials, including licensure, required education, relevant training and experience, and current competence and health status.  (e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act. 
115.Examination and treatment by Department of Veterans Affairs for emergency medical conditions and women in labor 
(a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by inserting after section 1784 the following new section:  1784A.Examination and treatment for emergency medical conditions and women in labor (a)In generalIn the case of a hospital of the Department that has an emergency department, if any individual comes to the hospital or the campus of the hospital and a request is made on behalf of the individual for examination or treatment for a medical condition, the hospital must provide for an appropriate medical screening examination within the capability of the emergency department, including ancillary services routinely available to the emergency department, to determine whether or not an emergency medical condition exists. 
(b)Necessary stabilizing treatment for emergency medical conditions and labor
(1)If any individual comes to a hospital of the Department that has an emergency department or the campus of such a hospital and the hospital determines that the individual has an emergency medical condition, the hospital must provide either— (A)within the staff and facilities available at the hospital, for such further medical examination and such treatment as may be required to stabilize the medical condition; or 
(B)for transfer of the individual to another medical facility in accordance with subsection (c).  (2)A hospital is deemed to meet the requirement of paragraph (1)(A) with respect to an individual if the hospital offers the individual the further medical examination and treatment described in that paragraph and informs the individual (or a person acting on behalf of the individual) of the risks and benefits to the individual of such examination and treatment, but the individual (or a person acting on behalf of the individual) refuses to consent to the examination and treatment. The hospital shall take all reasonable steps to secure the written informed consent of the individual (or person) to refuse such examination and treatment. 
(3)A hospital is deemed to meet the requirement of paragraph (1) with respect to an individual if the hospital offers to transfer the individual to another medical facility in accordance with subsection (c) and informs the individual (or a person acting on behalf of the individual) of the risks and benefits to the individual of such transfer, but the individual (or a person acting on behalf of the individual) refuses to consent to the transfer. The hospital shall take all reasonable steps to secure the written informed consent of the individual (or person) to refuse such transfer.  (c)Restricting transfers until individual stabilized (1)If an individual at a hospital of the Department has an emergency medical condition that has not been stabilized, the hospital may not transfer the individual unless— 
(A)
(i)the individual (or a legally responsible person acting on behalf of the individual), after being informed of the obligations of the hospital under this section and of the risk of transfer, requests, in writing, transfer to another medical facility;  (ii)a physician of the Department has signed a certification that, based upon the information available at the time of transfer, the medical benefits reasonably expected from the provision of appropriate medical treatment at another medical facility outweigh the increased risks to the individual and, in the case of labor, to the unborn child from effecting the transfer; or 
(iii)if a physician of the Department is not physically present in the emergency department at the time an individual is transferred, a qualified medical person (as defined by the Secretary for purposes of this section) has signed a certification described in clause (ii) after a physician of the Department, in consultation with the person, has made the determination described in such clause, and subsequently countersigns the certification; and  (B)the transfer is an appropriate transfer to that facility. 
(2)A certification described in clause (ii) or (iii) of paragraph (1)(A) shall include a summary of the risks and benefits upon which the certification is based.  (3)For purposes of paragraph (1)(B), an appropriate transfer to a medical facility is a transfer— 
(A)in which the transferring hospital provides the medical treatment within its capacity that minimizes the risks to the health of the individual and, in the case of a woman in labor, the health of the unborn child;  (B)in which the receiving facility— 
(i)has available space and qualified personnel for the treatment of the individual; and  (ii)has agreed to accept transfer of the individual and to provide appropriate medical treatment; 
(C)in which the transferring hospital sends to the receiving facility all medical records (or copies thereof) available at the time of the transfer relating to the emergency medical condition for which the individual has presented, including— (i)observations of signs or symptoms; 
(ii)preliminary diagnosis;  (iii)treatment provided; 
(iv)the results of any tests; and  (v)the informed written consent or certification (or copy thereof) provided under paragraph (1)(A); 
(D)in which the transfer is effected through qualified personnel and transportation equipment, including the use of necessary and medically appropriate life support measures during the transfer; and  (E)that meets such other requirements as the Secretary considers necessary in the interest of the health and safety of individuals transferred. 
(d)DefinitionsIn this section: (1)The term campus means, with respect to a hospital of the Department— 
(A)the physical area immediately adjacent to the main buildings of the hospital;  (B)other areas and structures that are not strictly contiguous to the main buildings but are located not less than 250 yards from the main buildings; and 
(C)any other areas determined by the Secretary to be part of the campus of the hospital.  (2)The term emergency medical condition means— 
(A)a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that the absence of immediate medical attention could reasonably be expected to result in— (i)placing the health of the individual (or, with respect to a pregnant woman, the health of the woman or her unborn child) in serious jeopardy; 
(ii)serious impairment to bodily functions; or  (iii)serious dysfunction of any bodily organ or part; or 
(B)with respect to a pregnant woman who is having contractions— (i)that there is inadequate time to effect a safe transfer to another hospital before delivery; or 
(ii)that transfer may pose a threat to the health or safety of the woman or the unborn child.  (3) (A)The term to stabilize means, with respect to an emergency medical condition described in paragraph (2)(A), to provide such medical treatment of the condition as may be necessary to assure, within reasonable medical probability, that no material deterioration of the condition is likely to result from or occur during the transfer of the individual from a facility, or, with respect to an emergency medical condition described in paragraph (2)(B), to deliver (including the placenta). 
(B)The term stabilized means, with respect to an emergency medical condition described in paragraph (2)(A), that no material deterioration of the condition is likely, within reasonable medical probability, to result from or occur during the transfer of the individual from a facility, or, with respect to an emergency medical condition described in paragraph (2)(B), that the woman has delivered (including the placenta).  (4)The term transfer means the movement (including the discharge) of an individual outside the facilities of a hospital of the Department at the direction of any person employed by (or affiliated or associated, directly or indirectly, with) the hospital, but does not include such a movement of an individual who— 
(A)has been declared dead; or  (B)leaves the facility without the permission of any such person.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1784 the following new item:   Sec. 1784A. Examination and treatment for emergency medical conditions and women in labor..  CImprovement of medical workforce 121.Inclusion of mental health professionals in education and training program for health personnel of the Department of Veterans Affairs (a)In generalIn carrying out the education and training program required under section 7302(a)(1) of title 38, United States Code, the Secretary of Veterans Affairs shall include education and training of marriage and family therapists and licensed professional mental health counselors. 
(b)Effective dateSubsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.  122.Expansion of qualifications for licensed mental health counselors of the Department of Veterans Affairs to include doctoral degreesSection 7402(b)(11)(A) of title 38, United States Code, is amended by inserting or doctoral degree after master's degree. 
123.Report on medical workforce of the Department of Veterans Affairs 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans Affairs of the Senate and the Committee on Veterans Affairs of the House of Representatives a report on the medical workforce of the Department of Veterans Affairs.  (b)ElementsThe report required by subsection (a) shall include the following: 
(1)With respect to licensed professional mental health counselors and marriage and family therapists of the Department— (A)how many such counselors and therapists are currently enrolled in the mental health professionals trainee program of the Department; 
(B)how many such counselors and therapists are expected to enroll in the mental health professionals trainee program of the Department during the 180-day period beginning on the date of the submittal of the report;  (C)a description of the eligibility criteria for such counselors and therapists as compared to other behavioral health professions in the Department; 
(D)a description of the objectives, goals, and timing of the Department with respect to increasing the representation of such counselors and therapists in the behavioral health workforce of the Department; and  (E)a description of the actions taken by the Secretary, in consultation with the Director of the Office of Personnel Management, to create an occupational series for such counselors and therapists and a timeline for the creation of such an occupational series. 
(2)A breakdown of spending by the Department in connection with the education debt reduction program of the Department under subchapter VII of chapter 76 of title 38, United States Code, including— (A)the amount spent by the Department in debt reduction payments during the three-year period preceding the submittal of the report disaggregated by the medical profession of the individual receiving the payments; 
(B)a description of how the Department prioritizes such spending by medical profession, including an assessment of whether such priority reflects the five occupations identified in the most recent determination by the Inspector General of the Department of Veterans Affairs as having the largest staffing shortages in the Veterans Health Administration; and  (C)a description of the actions taken by the Secretary to increase the effectiveness of such spending for purposes of recruitment of health care providers to the Department, including efforts to more consistently include eligibility for the education debt reduction program in vacancy announcements of positions for health care providers at the Department. 
(3)A description of any impediments to the delivery by the Department of telemedicine services to veterans and any actions taken by the Department to address such impediments, including with respect to— (A)restrictions under Federal or State laws; 
(B)licensing or credentialing issues for health care providers, including non-Department health care providers, practicing telemedicine with a veteran located in a different State;  (C)the effect of limited broadband access or limited information technology capabilities on the delivery of health care; 
(D)the distance a veteran is required to travel to access a facility or clinic with telemedicine capabilities;  (E)the effect on the provision of telemedicine services to veterans of policies of and limited liability protection for certain entities; and 
(F)issues relating to reimbursement and travel limitations for veterans that affect the participation of non-Department health care providers in the telemedicine program.  (4)An update on the efforts of the Secretary to offer training opportunities in telemedicine to medical residents in medical facilities of the Department that use telemedicine, consistent with medical residency program requirements established by the Accreditation Council for Graduate Medical Education, as required in section 108(b) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 38 U.S.C. 7406 note). 
(5)An assessment of the development and implementation by the Secretary of succession planning policies to address the prevalence of vacancies in positions in the Veterans Health Administration of more than 180 days, including the development of an enterprise position management system to more effectively identify, track, and resolve such vacancies.  (6)A description of the actions taken by the Secretary, in consultation with the Director of the Office of Personnel Management, to address any impediments to the timely appointment and determination of qualifications for Directors of Veterans Integrated Service Networks and Medical Directors of the Department. 
IICompensation and other benefits matters 
ABenefits claims submission 
201.Participation of veterans service organizations in Transition Assistance Program 
(a)Sense of CongressIt is the sense of Congress that the Secretary of Defense, in collaboration with the Secretary of Labor, the Secretary of Homeland Security, and the Secretary of Veterans Affairs, should establish a process by which a representative of a veterans service organization may be present at any portion of the program carried out under section 1144 of title 10, United States Code, relating to the submittal of claims to the Secretary of Veterans Affairs for compensation under chapter 11 or 13 of title 38, United States Code.  (b)Report (1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on participation of veterans service organizations in the program carried out under section 1144 of title 10, United States Code. 
(2)ContentsThe report required by paragraph (1) shall include the following: (A)An assessment of the compliance of facilities of the Department of Defense with the directives included in the memorandum of the Secretary of Defense entitled Installation Access and Support Services for Nonprofit Non-Federal Entities and dated December 23, 2014. 
(B)The number of military bases that have complied with such directives.  (C)How many veterans service organizations have been present at a portion of a program as described in subsection (a). 
(c)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38.  202.Requirement that Secretary of Veterans Affairs publish the average time required to adjudicate timely and untimely appeals (a)Publication requirement (1)In generalOn an ongoing basis, the Secretary of Veterans Affairs shall make available to the public the following: 
(A)The average length of time to adjudicate a timely appeal.  (B)The average length of time to adjudicate an untimely appeal. 
(2)Effective dateParagraph (1) shall take effect on the date that is one year after the date of the enactment of this Act and shall apply until the date that is three years after the date of the enactment of this Act.  (b)Report (1)In generalNot later than 39 months after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on whether publication pursuant to subsection (a)(1) has had an effect on the number of timely appeals filed. 
(2)ContentsThe report required by paragraph (1) shall include the following: (A)The number of appeals and timely appeals that were filed during the one-year period ending on the effective date specified in subsection (a)(2). 
(B)The number of appeals and timely appeals that were filed during the one-year period ending on the date that is two years after the effective date specified in subsection (a)(2).  (c)DefinitionsIn this section: 
(1)AppealThe term appeal means a notice of disagreement filed pursuant to section 7105(a) of title 38, United States Code, in response to notice of the result of an initial review or determination regarding a claim for a benefit under a law administered by the Secretary of Veterans Affairs.  (2)TimelyThe term timely with respect to an appeal means that the notice of disagreement was filed not more than 180 days after the date of mailing of the notice of the result of the initial review or determination described in paragraph (1). 
(3)UntimelyThe term untimely with respect to an appeal means the notice of disagreement was filed more than 180 days after the date of mailing of the notice of the result of the initial review or determination described in paragraph (1).  203.Determination of manner of appearance for hearings before Board of Veterans' Appeals (a)In generalSection 7107 of title 38, United States Code, is amended— 
(1)by striking subsection (e);  (2)by redesignating subsections (d) and (f) as subsections (f) and (g), respectively; 
(3)by inserting after subsection (c) the following new subsections (d) and (e):  (d) (1)Subject to paragraph (2), a hearing before the Board shall be conducted, as the Board considers appropriate— 
(A)in person; or  (B)through picture and voice transmission, by electronic or other means, in such manner that the appellant is not present in the same location as the member or members of the Board during the hearing. 
(2)Upon request by an appellant, a hearing before the Board shall be conducted, as the appellant considers appropriate— (A)in person; or 
(B)through picture and voice transmission as described in paragraph (1)(B).  (e) (1)In a case in which a hearing before the Board is to be conducted through picture and voice transmission as described in subsection (d)(1)(B), the Secretary shall provide suitable facilities and equipment to the Board or other components of the Department to enable an appellant located at an appropriate facility within the area served by a regional office to participate as so described. 
(2)Any hearing conducted through picture and voice transmission as described in subsection (d)(1)(B) shall be conducted in the same manner as, and shall be considered the equivalent of, a personal hearing.; and  (4)in subsection (f)(1), as redesignated by paragraph (2), by striking An appellant may request and all that follows through office of the Department and inserting In a case in which a hearing before the Board is to be conducted in person, the hearing shall be held at the principal location of the Board or at a facility of the Department located within the area served by a regional office of the Department. 
(b)Conforming amendmentSubsection (a)(1) of such section is amended by striking in subsection (f) and inserting in subsection (g).  (c)Effective dateThe amendment made by subsection (a) shall apply with respect to cases received by the Board of Veterans' Appeals pursuant to notices of disagreement submitted on or after the date of the enactment of this Act. 
BPractices of regional offices relating to benefits claims 
211.Comptroller General review of claims processing performance of regional offices of Veterans Benefits Administration 
(a)Review requiredNot later than 15 months after the effective date specified in subsection (e), the Comptroller General of the United States shall complete a review of the regional offices of the Veterans Benefits Administration to help the Veterans Benefits Administration achieve more consistent performance in the processing of claims for disability compensation.  (b)ElementsThe review required by subsection (a) shall include the following: 
(1)An identification of the following: (A)The factors, including management practices, that distinguish higher performing regional offices from other regional offices with respect to claims for disability compensation. 
(B)The best practices employed by higher performing regional offices that distinguish the performance of such offices from other regional offices.  (C)Such other management practices or tools as the Comptroller General determines could be used to improve the performance of regional offices. 
(2)An assessment of the effectiveness of communication with respect to the processing of claims for disability compensation between the regional offices and veterans service organizations and caseworkers employed by Members of Congress.  (c)ReportNot later than 15 months after the effective date specified in subsection (e), the Comptroller General shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the results of the review completed under subsection (a). 
(d)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.  (e)Effective dateThis section shall take effect on the date that is 270 days after the date of the enactment of this Act. 
212.Inclusion in annual budget submission of information on capacity of Veterans Benefits Administration to process benefits claims 
(a)In generalAlong with the supporting information included in the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code, the President shall include information on the capacity of the Veterans Benefits Administration to process claims for benefits under the laws administered by the Secretary of Veterans Affairs, including information described in subsection (b), during the fiscal year covered by the budget with which the information is submitted.  (b)Information describedThe information described in this subsection is the following: 
(1)An estimate of the average number of claims for benefits under the laws administered by the Secretary, excluding such claims completed during mandatory overtime, that a single full-time equivalent employee of the Administration can process in a year, based on the following: (A)A time and motion study that the Secretary shall conduct on the processing of such claims. 
(B)Such other information relating to such claims as the Secretary considers appropriate.  (2)A description of the actions the Secretary will take to improve the processing of such claims. 
(3)An assessment of the actions identified by the Secretary under paragraph (2) in the previous year and an identification of the effects of those actions.  (c)Effective dateThis section shall apply with respect to any budget submitted as described in subsection (a) with respect to any fiscal year after fiscal year 2017. 
213.Report on staffing levels at regional offices of Department of Veterans Affairs after transition to National Work QueueNot later than 15 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the criteria and procedures that the Secretary will use to determine appropriate staffing levels at the regional offices of the Department once the Department has transitioned to using the National Work Queue for the distribution of the claims processing workload.  214.Annual report on progress in implementing Veterans Benefits Management System (a)In generalNot later than each of one year, two years, and three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the progress of the Secretary in implementing the Veterans Benefits Management System. 
(b)ContentsEach report required by subsection (a) shall include the following: (1)An assessment of the current functionality of the Veterans Benefits Management System. 
(2)Recommendations submitted to the Secretary by employees of the Department of Veterans Affairs who are involved in processing claims for benefits under the laws administered by the Secretary, including veterans service representatives, rating veterans service representatives, and decision review officers, for such legislative or administrative action as the employees consider appropriate to improve the processing of such claims.  (3)Recommendations submitted to the Secretary by veterans service organizations who use the Veterans Benefits Management System for such legislative or administrative action as the veterans service organizations consider appropriate to improve such system. 
(c)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.  215.Report on plans of Secretary of Veterans Affairs to reduce inventory of non-rating workloadNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report that details the plans of the Secretary to reduce the inventory of work items listed in the Monday Morning Workload Report under End Products 130, 137, 173, 290, 400, 600, 607, 690, 930, and 960. 
216.Sense of Congress on increased transparency relating to claims for benefits and appeals of decisions relating to benefits in Monday Morning Workload ReportIt is the sense of Congress that the Secretary of Veterans Affairs should include in each Monday Morning Workload Report published by the Secretary the following: (1)With respect to each regional office of the Department of Veterans Affairs, the following: 
(A)The number of fully developed claims for benefits under the laws administered by the Secretary that have been received.  (B)The number of claims described in subparagraph (A) that are pending a decision. 
(C)The number of claims described in subparagraph (A) that have been pending a decision for more than 125 days.  (2)Enhanced information on appeals of decisions relating to claims for benefits under the laws administered by the Secretary that are pending, including information contained in the reports of the Department entitled Appeals Pending and Appeals Workload By Station. 
COther benefits matters 
221.Modification of pilot program for use of contract physicians for disability examinationsSection 504 of the Veterans’ Benefits Improvement Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(2)by inserting after subsection (b) the following new subsection (c):  (c)Licensure of contract physicians (1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract. 
(2)Physician describedA physician described in this paragraph is a physician who— (A)has a current license to practice the health care profession of the physician; and 
(B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..  222.Development of procedures to increase cooperation with National Guard Bureau (a)In generalThe Secretary of Veterans Affairs and the Chief of the National Guard Bureau shall jointly develop and implement procedures, including requirements relating to timeliness, to improve the timely provision to the Secretary of such information in the possession of the Chief as the Secretary requires to process claims submitted to the Secretary for benefits under the laws administered by the Secretary. 
(b)ReportNot later than one year after the implementation of the procedures under subsection (a), the Secretary and the Chief shall jointly submit to Congress a report describing— (1)the requests for information relating to records of members of the National Guard made by the Secretary to the Chief pursuant to such procedures; and 
(2)the timeliness of the responses of the Chief to such requests.  223.Review of determination of certain service in Philippines during World War II (a)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense and such military historians as the Secretary of Defense recommends, shall review the process used to determine whether a covered individual served in support of the Armed Forces of the United States during World War II in accordance with section 1002(d) of title X of Division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 38 U.S.C. 107 note) for purposes of determining whether such covered individual is eligible for payments described in such section. 
(b)Covered individualsIn this section, a covered individual is any individual who timely submitted a claim for benefits under subsection (c) of section 1002 of title X of Division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 38 U.S.C. 107 note) based on service as described in subsection (d) of that section.  (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing any findings, actions taken, or recommendations for legislative action with respect to the review conducted under subsection (a). 
(d)Prohibition on benefits for disqualifying conduct under new process pursuant to reviewIf pursuant to the review conducted under subsection (a) the Secretary of Veterans Affairs determines to establish a new process for the making of payments as described in that subsection, the process shall include mechanisms to ensure that individuals are not treated as covered individuals for purposes of such payments if such individuals engaged in any disqualifying conduct during service described in that subsection, including collaboration with the enemy or criminal conduct.  224.Sense of Congress on submittal of information relating to claims for disabilities incurred or aggravated by military sexual trauma (a)In generalIt is the sense of Congress that the Secretary of Veterans Affairs should submit to Congress information on the covered claims submitted to the Secretary during each fiscal year, including the information specified in subsection (b). 
(b)ElementsThe information specified in this subsection with respect to each fiscal year is the following: (1)The number of covered claims submitted to or considered by the Secretary during such fiscal year. 
(2)Of the covered claims under paragraph (1), the number and percentage of such claims— (A)submitted by each gender; 
(B)that were approved, including the number and percentage of such approved claims submitted by each gender; and  (C)that were denied, including the number and percentage of such denied claims submitted by each gender. 
(3)Of the covered claims under paragraph (1) that were approved, the number and percentage, listed by each gender, of claims assigned to each rating percentage of disability.  (4)Of the covered claims under paragraph (1) that were denied— 
(A)the three most common reasons given by the Secretary under section 5104(b)(1) of title 38, United States Code, for such denials; and  (B)the number of denials that were based on the failure of a veteran to report for a medical examination. 
(5)Of the covered claims under paragraph (1) that were resubmitted to the Secretary after denial in a previous adjudication— (A)the number of such claims submitted to or considered by the Secretary during such fiscal year; 
(B)the number and percentage of such claims— (i)submitted by each gender; 
(ii)that were approved, including the number and percentage of such approved claims submitted by each gender; and  (iii)that were denied, including the number and percentage of such denied claims submitted by each gender; 
(C)the number and percentage, listed by each gender, of claims assigned to each rating percentage of disability; and  (D)of such claims that were again denied— 
(i)the three most common reasons given by the Secretary under section 5104(b)(1) of such title for such denials; and  (ii)the number of denials that were based on the failure of a veteran to report for a medical examination. 
(6)The number of covered claims that, as of the end of such fiscal year, are pending and, separately, the number of such claims on appeal.  (7)The average number of days that covered claims take to complete beginning on the date on which the claim is submitted. 
(c)DefinitionsIn this section: (1)Covered claimsThe term covered claims means claims for disability compensation submitted to the Secretary based on post-traumatic stress disorder alleged to have been incurred or aggravated by military sexual trauma. 
(2)Military sexual traumaThe term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section and shall include sexual harassment (as so specified).  IIIEducation matters 301.Retention of entitlement to educational assistance during certain additional periods of active duty (a)Educational assistance allowanceSection 16131(c)(3)(B)(i) of title 10, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. 
(b)Expiration dateSection 16133(b)(4) of such title is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.  302.Reports on progress of students receiving Post-9/11 Educational Assistance (a)In generalChapter 33 of title 38, United States Code, is amended— 
(1)in subsection 3325(c)— (A)in paragraph (2), by striking and after the semicolon; 
(B)by redesignating paragraph (3) as paragraph (4); and  (C)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)the information received by the Secretary under section 3326 of this title; and; and  (2)by adding at the end the following new section: 
 
3326.Report on student progressAs a condition on approval under chapter 36 of this title of a course offered by an educational institution (as defined in section 3452 of this title), each year, each educational institution (as so defined) that received a payment in that year on behalf of an individual entitled to educational assistance under this chapter shall submit to the Secretary such information regarding the academic progress of the individual as the Secretary may require..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 


3326. Report on student progress.. 
(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.  303.Secretary of Defense report on level of education attained by those who transfer entitlement to Post-9/11 educational assistance (a)In generalSection 3325(b)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (B), by striking and after the semicolon; and  (2)by adding at the end the following new subparagraph: 
 
(D)indicating the highest level of education attained by each individual who transfers a portion of the individual's entitlement to educational assistance under section 3319 of this title; and.  (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act. 
304.Reports on educational levels attained by certain members of the Armed Forces at time of separation from the Armed Forces 
(a)Annual reports requiredEach Secretary concerned shall submit to Congress each year a report on the educational levels attained by members of the Armed Forces described in subsection (b) under the jurisdiction of such Secretary who separated from the Armed Forces during the preceding year.  (b)Covered membersThe members of the Armed Forces described in this subsection are members of the Armed Forces who transferred unused education benefits to family members pursuant to section 3319 of title 38, United States Code, while serving as members of the Armed Forces. 
(c)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101 of title 38, United States Code.  (d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act. 
IVEmployment and transition matters 
401.Required coordination between Directors for Veterans' Employment and Training with State departments of labor and veterans affairs 
(a)In generalSection 4103 of title 38, United States Code, is amended by adding at the end the following new subsection:  (c)Coordination with State departments of labor and veterans affairsEach Director for Veterans' Employment and Training for a State shall coordinate the Director's activities under this chapter with the State department of labor and the State department of veterans affairs.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.  402.Report on job fairs attended by one-stop career center employees at which such employees encounter veterans (a)In generalSection 136(d)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2871(d)(1)) is amended by adding at the end the following new sentence: The report also shall include information, for the year preceding the year the report is submitted, on the number of job fairs attended by One-Stop Career Center employees at which the employees had contact with a veteran, and the number of veterans contacted at each such job fair.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.  403.Review of challenges faced by employers seeking to hire veterans and sharing of information among Federal agencies that serve veterans (a)Review (1)In generalThe Secretary of Labor, in consultation with the Secretary of Defense and the Secretary of Veterans Affairs, shall conduct a review of— 
(A)the challenges faced by employers seeking to hire veterans; and  (B)information sharing among Federal departments and agencies that serve veterans and members of the Armed Forces who are separating from service. 
(2)Matters reviewedIn conducting the review required by paragraph (1), the Secretary of Labor shall examine the following: (A)The barriers employers face in gaining information identifying veterans who are seeking jobs. 
(B)The extent and quality of information sharing among Federal departments and agencies that serve veterans and members of the Armed Forces who are separating from service, including how the departments and agencies may more easily connect employers with such veterans and members.  (b)Report (1)In generalNot later than 120 days after the effective date specified in subsection (c), the Secretary of Labor shall submit to the appropriate committees of Congress a report on the review conducted under subsection (a). 
(2)ContentsThe report required by paragraph (1) shall include the following: (A)Recommendations for addressing the barriers described in subsection (a)(2)(A). 
(B)Recommendations for improving information sharing described in subsection (a)(2)(B).  (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and  (B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives. 
(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.  404.Review of Transition GPS Program Core Curriculum (a)Review (1)In generalThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs and the Secretary of Labor, shall conduct a review of the Department of Defense Transition GPS Program Core Curriculum in effect on the date of the enactment of this Act. 
(2)Matters reviewedThe review shall examine the following: (A)The Department of Defense Transition GPS Program Core Curriculum in effect on the date of the enactment of this Act. 
(B)The roles and responsibilities of each Federal department participating in the Transition GPS Program and whether the various roles and responsibilities of the Federal departments are adequately aligned with one another.  (C)The allotment of time spent on issues under the jurisdiction of each Federal department participating in the Transition GPS Program and whether the allotment is adequate to provide members of the Armed Forces with all the information the members need regarding important benefits that can assist members in transitioning out of military service. 
(D)Whether any of the information in the three optional tracks in the Transition GPS Program Core Curriculum should be addressed more appropriately in mandatory tracks rather than optional tracks.  (E)The benefits of and obstacles to establishing— 
(i)a standard implementation plan of long-term outcome measures for the Transition GPS Program; and  (ii)a comprehensive system of metrics for such measures. 
(b)Report 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Veterans Affairs and the Secretary of Labor, shall submit to the appropriate committees of Congress a report on the review conducted under subsection (a).  (2)ContentsThe report required by paragraph (1) shall include the following: 
(A)Recommendations for improving the Department of Defense Transition GPS Program Core Curriculum in order to more accurately address the needs of members of the Armed Forces transitioning out of military service.  (B)Recommendations for improving the roles and responsibilities described in subsection (a)(2)(B). 
(C)Recommendations for improving the allotment of time described in subsection (a)(2)(C).  (D)Such recommendations as the Secretary of Defense may have regarding the optional and mandatory tracks in the Transition GPS Program Core Curriculum. 
(E)Such recommendations as the Secretary of Defense may have with respect to the outcome measures and metrics described in subsection (a)(2)(E).  (F)Identification of such other areas of concern as the Secretary of Defense may have with respect to the Transition GPS Program and such recommendations for legislative or administrative action as the Secretary may have to address such concerns. 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and 
(B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.  405.Modification of requirement for provision of preseparation counseling (a)Clarification of requirement for 180 continuous days of active duty serviceSubparagraph (A) of section 1142(a)(4) of title 10, United States Code, is amended by inserting continuous before 180 days. 
(b)Exclusion of training from periods of active dutySuch section is further amended by adding at the end the following new subparagraph:  (C)For purposes of subparagraph (A), the term active duty does not include full-time training duty, annual training duty, and attendance, while in the active military service, at a school designated as a service school by law or by the Secretary concerned.. 
VVeteran small business matters 
501.Modification of treatment under contracting goals and preferences of Department of Veterans Affairs for small businesses owned by veterans of small businesses after death of disabled veteran owners 
(a)In generalSection 8127(h) of title 38, United States Code, is amended— (1)in paragraph (3), by striking rated as and all that follows through disability. and inserting a period; and 
(2)in paragraph (2), by amending subparagraph (C) to read as follows:  (C)The date that— 
(i)in the case of a surviving spouse of a veteran with a service-connected disability rated as 100 percent disabling or who dies as a result of a service-connected disability, is 10 years after the date of the veteran's death; or  (ii)in the case of a surviving spouse of a veteran with a service-connected disability rated as less than 100 percent disabling who does not die as a result of a service-connected disability, is three years after the date of the veteran's death.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to applications received pursuant to section 8127(f)(2) of title 38, United States Code, that are verified on or after such date.  502.Treatment of businesses after deaths of servicemember-owners for purposes of Department of Veterans Affairs contracting goals and preferences (a)In generalSection 8127 of title 38, United States Code, is amended— 
(1)by redesignating subsections (i) through (l) as subsections (j) through (m), respectively; and  (2)by inserting after subsection (h) the following new subsection (i): 
 
(i)Treatment of businesses after death of servicemember-owner
(1)If a member of the Armed Forces owns at least 51 percent of a small business concern and such member is killed in line of duty in the active military, naval, or air service, the surviving spouse or dependent child of such member who acquires such ownership rights in such small business concern shall, for the period described in paragraph (2), be treated as if the surviving spouse or dependent child were a veteran with a service-connected disability for purposes of determining the status of the small business concern as a small business concern owned and controlled by veterans for purposes of contracting goals and preferences under this section.  (2)The period referred to in paragraph (1) is the period beginning on the date on which the member of the Armed Forces dies and ending on the date as follows: 
(A)In the case of a surviving spouse, the earliest of the following dates: (i)The date on which the surviving spouse remarries. 
(ii)The date on which the surviving spouse relinquishes an ownership interest in the small business concern and no longer owns at least 51 percent of such small business concern.  (iii)The date that is ten years after the date of the member's death. 
(B)In the case of a dependent child, the earliest of the following dates: (i)The date on which the surviving dependent child relinquishes an ownership interest in the small business concern and no longer owns at least 51 percent of such small business concern. 
(ii)The date that is ten years after the date of the member's death..  (b)Effective dateSubsection (i) of section 8127 of such title, as added by subsection (a), shall take effect on the date of the enactment of this Act and shall apply with respect to the deaths of members of the Armed Forces occurring on or after such date. 
VIBurial matters 
601.Department of Veterans Affairs study on matters relating to burial of unclaimed remains of veterans in national cemeteries 
(a)Study and report requiredNot later than one year after the effective date specified in subsection (d), the Secretary of Veterans Affairs shall— (1)complete a study on matters relating to the interring of unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration; and 
(2)submit to Congress a report on the findings of the Secretary with respect to the study required under paragraph (1).  (b)Matters studiedThe matters studied under subsection (a)(1) shall include the following: 
(1)Determining the scope of issues relating to unclaimed remains of veterans, including an estimate of the number of unclaimed remains of veterans.  (2)Assessing the effectiveness of the procedures of the Department of Veterans Affairs for working with persons or entities having custody of unclaimed remains to facilitate interment of unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration. 
(3)Assessing State and local laws that affect the ability of the Secretary to inter unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration.  (4)Developing recommendations for such legislative or administrative action as the Secretary considers appropriate. 
(c)Methodology 
(1)Number of unclaimed remainsIn estimating the number of unclaimed remains of veterans under subsection (b)(1), the Secretary may review such subset of applicable entities as the Secretary considers appropriate, including a subset of funeral homes and coroner offices that possess unclaimed veterans remains.  (2)Assessment of State and local lawsIn assessing State and local laws under subsection (b)(3), the Secretary may assess such sample of applicable State and local laws as the Secretary considers appropriate in lieu of reviewing all applicable State and local laws. 
(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.  VIIOther matters 701.Honoring as veterans certain persons who performed service in the reserve components of the Armed ForcesAny person who is entitled under chapter 1223 of title 10, United States Code, to retired pay for nonregular service or, but for age, would be entitled under such chapter to retired pay for nonregular service shall be honored as a veteran but shall not be entitled to any benefit by reason of this honor. 
702.Report on Laotian military support of Armed Forces of the United States during Vietnam War 
(a)In generalNot later than one year after the effective date specified in subsection (c), the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and such agencies and individuals as the Secretary of Veterans Affairs considers appropriate, shall submit to the appropriate committees of Congress a report on— (1)the extent to which Laotian military forces provided combat support to the Armed Forces of the United States between February 28, 1961, and May 15, 1975; 
(2)whether the current classification by the Civilian/Military Service Review Board of the Department of Defense of service by individuals of Hmong ethnicity is appropriate; and  (3)such recommendations as the Secretary of Veterans Affairs may have for legislative action. 
(b)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and 
(2)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.  (c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act. 
703.Restoration of prior reporting fee multipliers 
(a)In generalDuring the 10-year period beginning on September 26, 2015, the second sentence of subsection (c) of section 3684 of title 38, United States Code, shall be applied— (1)by substituting $8 for $12; and 
(2)by substituting $12 for $15.  (b)Conforming amendmentSection 406 of the Department of Veterans Affairs Expiring Authorities Act of 2014 (Public Law 113–175; 38 U.S.C. 3684 note), as amended by section 410 of the Department of Veterans Affairs Expiring Authorities Act of 2015 (Public Law 114–58), is hereby repealed. 
Passed the Senate November 10, 2015.Julie E. Adams,Secretary
